    Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 1 of 18




Laufer Cases
Deborah Laufer
Total Cases: 503
Total Cases (Excluding Bankruptcy): 499
Cases in Texas Western District: 25

Alabama Southern Bankruptcy Court
Bellow and Suddoth
Southern Trawlers Corporation

Colorado District Court
Laufer v. Art, LLC
Laufer v. Table Mountain Inn, Inc.
Laufer v. Gravitas-2450 Larimer, LLC.
Laufer v. Rabbit Ears Motel, Inc
Laufer v. Nordic Lodge LLC
Laufer v. Denver Hotel Teatro, LLC
Laufer v. 33247 Hwy.72, LLC
Laufer v. FOTM Acquisitions SPE, LLC et al
Laufer v. Inn at Steamboat Owners Association
Laufer v. NEDA Enterprise Partnership
Laufer v. 2500 Arapahoe St LLC
Laufer v. Skyline Hospitality, Inc
Laufer v. Jade Mountain Lodging Inc
Laufer v. Looper et al
Laufer v. Meepe
Laufer et al v. Yun Sub et al
Laufer v. Sungwoo, Inc

Connecticut District Court
Laufer v. Ram Maruti LLC
Laufer v. Aagna Hospitality LLC
Laufer v. RMS Danbury 1 LLC et al
Laufer v. 4180 Black Rock LLC
Laufer v. Lake Avenue Associates Inc
Laufer v. Southport Investment LLC
Laufer v. Greenwich Harbor (DEL) LLC
Laufer v. 441 Post Road LLC
    Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 2 of 18




Laufer v. Fyoti
Laufer v. Lord Krishna LLC et al
Laufer v. Stratford Hotel Partners LLC
Laufer v. Somnath Inc
Laufer v. Janki Shivam Krupa LLC
Laufer v. Natrum Associates
Laufer v. Ganesha Hospitality LLC
Laufer v. Loeb & Seiden LLC
Laufer v. Windsor Hospitality LLC
Laufer v. SKDJ Hospitality LLC
Laufer v. Sri Siddhi Vinayak Hotel Group LLC
Laufer v. 1114 JH LLC
Laufer v. Inn at Fairfield Beach LLC
Laufer v. Raspberry Junction Holding LLC
Laufer v. BRP Associates LLC
Laufer v. 22650-2660 Berlin Tnpk LLC
Laufer v. Cheshire Welcome Inn LLC

District of Columbia District Court
LAUFER v. JETSET HOSPITALITY, LLC
LAUFER v. COLUMBIA REALTY VENTURE LLC
LAUFER v. GEORGETOWN WASHINGTON DC INN LLC
LAUFER v. 29TH & K ASSOCIATES LP MATTHEWS CO
LAUFER v. HARVEST ADVERTISING AGENCY INC
LAUFER v. HH MELROSE HOTEL ASSOCIATES LP
LAUFER v. ALAMAC INC
LAUFER v. HH CHURCHILL HOTEL ASSOCIATES, L.P.
LAUFER v. R B PROPERTIES INC

Florida Middle District Court
Laufer v. Off the Dime Inc., et al.
Laufer v. EJRFA LLC

Florida Northern District Court
LAUFER v. KRISHNA RNS2005 INC
LAUFER v. ARAPAN LLC
LAUFER v. MSB HOTELS III LLC
LAUFER v. ABJULHUSSEIN et al
LAUFER v. KABIR INC et al
LAUFER v. ERSHCO LLC
LAUFER v. KOMO, INC.
LAUFER v. OM MAA OM LLC et al
   Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 3 of 18




LAUFER v. OFF THE DIME INC et al
LAUFER v. JAI BALAIJI INC
LAUFER v. KOMO, INC.
LAUFER v. 201 MIRACLE FWB LLC
LAUFER v.JAI GURUDEV, LLC
LAUFER et al v. B J HOSPITALITY INC
LAUFER v. BLUEWATER BAY HOTEL GROUP LLC
LAUFER v. TAPPER & COMPANY PROPERTIES MANAGEMENT INC et al
LAUFER v. BSREP II WS HOTEL TRS SUB LLC et al
LAUFER v. HARIAUM INVESTMENTS INC
LAUFER v. AJ HOSPITALITY FWB LLC
LAUFER v. BENNETT'S REEF INC
LAUFER v. RESORT HOSPITALITY ENTERPRISES LTD
LAUFER v. THE FLAGLER OF ST. AUGUSTINE LLC, et al
LAUFER v. GULF WALTON, INC.
LAUFER v. RUDRAH LLC
LAUFER v. CAPE SAN BLAS BED AND BREAKFAST LLC
LAUFER v. PTW LLC
LAUFER v. BENNETT'S REEF INC
LAUFER v. KRISHNA VENTURES OF PANAMA CITY BEACH, LLC
LAUFER v. SHIVA HOTEL, INC et al
LAUFER v. ASHTON, LLP
LAUFER v. RELAX HOSPITALITY LLC
LAUFER v. P & R HOSPITALITY LLC
LAUFER v. J & K SAI HOSPITALITY LLC
LAUFER v. BAY BEACH HOTEL LLC
LAUFER v. PANAMA CITY BEACH HOTEL LLC
LAUFER v. CLUB DESTIN CONDOMINIUM ASSOCIATION INC
LAUFER v. SURTI INVESTMENT
LAUFER v MARINA BAY RESORT CONDOMINIUM ASSOCIATION INC
LAUFER v. EJRFA LLC
LAUFER v. DOLPHIN COVE INN INC
LAUFER v. GURU KRUPA INC
LAUFER v. SHREYA HOSPITALITY INC
LAUFER v. SHIV SHAKTI HOSPITALITY LLC
LAUFER v. ABEC RESORT II LLC
LAUFER v. JAY SHREE HARI KRISHNA INC
LAUFER v. ASTHA LAXMI LLC
LAUFER v. HUGHES RESORT INC
LAUFER v. TEMPLE HILL INC
LAUFER v. WOODSPRING SUITES PANAMA CITY LLC
LAUFER v. ROYA INTERNATIONAL HOTEL INVESTMENTS LLC
LAUFER v. EJRFA LLC
LAUFER v. KUS-AMBA INC
LAUFER v. ROYA INTERNATIONAL HOTEL INVESTMENTS LLC
LAUFER v. PINE FOREST HOSPITALITY INC
    Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 4 of 18




LAUFER v. PIRATES BAY COMMUNITY ASS'N INC
LAUFER v. SHAWN INVESTMENTS LLC
LAUFER v. PANAMA CITY BEACH HOTEL LLC

Florida Southern Bankruptcy Court
Deborah J. Laufer 0:2003bk25492

Florida Southern District Court
Laufer v. Fox Rent A Car, Inc.
Laufer v. SIXT Rent A Car LLC
Laufer v. Roam Rental Car of Fort Lauderdale LLC
Laufer v. Advantage Opco, LLC
Laufer v. Northern Tool & Equipment Company, Inc.
Laufer v. Northern Tool & Equipment Company, Inc.
Laufer v. The Cato Corporation
Laufer v. Skechers U.S.A., Inc
Laufer v. BLUSH BOUTIQUE, INC.,
Laufer v. Chico's FAS, Inc
Laufer v. Rainbow USA, Inc
Laufer v. Budget Rent A Car System, Inc.
Laufer v. EAN Services LLC
Laufer v. Alamo Rental (US) LLC
Laufer v. Touch Dolls. LLC

Georgia Middle District Court
LAUFER v. CHANDAN INC
LAUFER v. VRAJ HOSPITALITY LLC
LAUFER v. SHAH
LAUFER v. SANGI LLC
LAUFER v. AUM LLC
LAUFER v. HJL HOSPITALITY, LLC
LAUFER v. KRISHI INVESTMENT LLC
LAUFER v. NARAYAN ALBANY HOTEL LLC
LAUFER v. HASMUKH H PATEL
LAUFER v. KRISHNA LLC
LAUFER v. ISH PROPERTIES LLC

Georgia Northern District Court
Laufer v. AD1 Atlanta LS Hotels De, LLC
Laufer v. Imperial Investments Doraville, Inc.
Laufer v. Emory University
    Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 5 of 18




Laufer v. Hare Krishna Tucker Hotel LLC
Laufer v. Ayyappa LLC
Laufer v. Northlake Hotel Investors, LLC
Laufer v. DPSG, LLC
Laufer v. AG-P Atlanta Perimeter Owner, L.L.C.
Laufer vs. CIS Marietta, LLC
Laufer v. Harmony Group Canton LLC
Laufer v. J.J.T.Management Holding Services,LLC
Laufer v. Ayra Hotels LLC
Laufer v. SIS Kennesaw LLC
Laufer v. 6286 Riverdale Kamla, LLC
Laufer v. Rena GA LLC
Laufer v. SM2 LLC
Laufer v. Ambaji South LLC
Laufer v. Shree SAI Hotel LLC
Laufer v. Highland Lodging LLC
Laufer v. Hayser Hotels LLC
Laufer v. Umrakh LLC
Laufer v. Rhea Management LLC
Laufer v. Love's Hospitality LLC
Laufer v. B & BH LLC
Laufer v. MCK Hospitality Group, LLC
Laufer v. SRI SAVA Hospitality LLC
Laufer v. Neelakanth Enterprises Inc
Laufer v. AMAR of Coweta, Inc.
Laufer v. Ritnes Inc
Laufer v. Spectrum Management Inc
Laufer v. APU, Inc.
Laufer v. Laxmiben Champaklal LLC
Laufer v. Ketan Inc.
Laufer v. Glenwood Hospitality LLC
Laufer v. Busbee Properties LLC
Laufer v. Woodspring Suites Atlanta Chamblee LLC
Laufer v. P & S Hospitality LLC
Laufer v. Smart Hotels Georgia LLC
Laufer v. HK Group of CO Inc
Laufer v. Omkar Enterprises Inc
Laufer v. Naseeb Investments Inc
Laufer v. OM Guru LLC
Laufer v. N & N Hospitality LLC
Laufer v Vishnu Hospitality LLC
Laufer v. Douglasville Hospitality, Inc.
Laufer v. Shah Hospitality LLC
Laufer v. Khamlai5169 Lodging LLC
Laufer vs. Werner Enterprises, Inc.
Laufer v. Eagle Investments of Stone Mountain
    Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 6 of 18




Laufer v. Aditi Hospitality, LLC
Laufer v. Hilltop Hospitality Inc
Laufer v. Jay Sai Ganesh LLC
Laufer v. Five Star Hospitality LLC
Laufer v. J and J Hotels LLC

Georgia Southern District Court
Laufer v. Raghav Enterprice Inc
Laufer v. Southern Stay, LLC
Laufer v. Chaolma Hotels LLC et al
Laufer v. Esha Motel Corp
Laufer v. Shantee Hospitality LLC
Laufer v. Patel et al
Laufer v. VRSAD Lodging Inc
Laufer v. Richmond Hill Hospitality Inc
Laufer v. MAA, LLC
Laufer v. Bhole Shankar, Inc.
Laufer v. Ohm Shiv Ganesh Inc.
Laufer v. PSNVR LLC
Laufer v. Shank Inc

Illinois Central District Court
Laufer v. Gajanand Corporation
Laufer v. Q Ill Development LLC
Laufer v. Great River Hospitality, LLC
Laufer v. D D S Entertain Inc
Laufer v. Northfield Center, Inc.
Laufer v. Lodging Enterprises of Springfield, LLC
Laufer v. Champaign Hotel Ventures, LLC
Laufer v. Lakeview Hospitality LLC
Laufer v. D.I. Hotels Corp.
Laufer v. PPVV Hospitality Corporation
Laufer v. T & C Inn LLC

Illinois Northern District Court
Laufer v. North Aurora Hotel, LLC
Laufer v. Mahakrupa, Inc.
Laufer v. Vrajdham Corp.
Laufer v. M.J.L.S.T., LLC
Laufer v. Daniels
Laufer v. Gajanand Corporation
Laufer v. OM Shivaya LLC
    Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 7 of 18




Unknown v. Unknown 1:2020cv04347
Unknown v. Unknown 1:2020cv04376
Laufer et al
Laufer v. 233 E Ontario Hotel Propco LLC
Laufer v. ESA P Portfolio L.L.C.
Laufer v. North Chicago Development Limited
Laufer v. SHC Columbus Drive, LLC
Laufer v. Hayosha, Inc.
Laufer v. Surf Hotels Investments, L.L.C.
Laufer v. ESA P Portfolio L.L.C.

Illinois Southern District Court
Laufer v. Kalpana, Inc.
Laufer v. Patel et al
Laufer v. JP Hotels, Inc.
Laufer v. Mansi and Sanket, Inc.
Laufer v. Cripe
Laufer v. Hiway House, Inc.
Laufer v. Hayosha, Inc.

Indiana Northern District Court
Laufer v. SRO Hotel LLC
Laufer v. Narnarayan Real Estate LLC
Laufer v. Patel et al
Laufer v Udeep Hospitality
Laufer v. Varsity Clubs of America - South Bend Chapter Inc

Maryland District Court
Laufer v. Desai
Laufer v. Hampden Investment Properties LLC
Laufer v. Agasi Lodging Inc.
Laufer v. Shri Sudha Devi LLC
Laufer v. Columbia Lodging Inc.
Laufer v. Bre/Esa P Portfolio, LLC
Laufer v. Ft. Meade Hospitality, LLC
Laufer v. Prestige Hospitality Group, LLC
Laufer v. Jessup QI, LLC
Laufer v. Naranda Hotels, LLC
Laufer v. Richbell Carrollton, LLC
Laufer v. 2 Research Court LLC
    Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 8 of 18




Massachusetts District Court
Laufer v. Berkshire Inn, LLC
Laufer v. Genesis of Lee, Inc.
Laufer v. Riddhi BR, LLC
Laufer v. Shree Hospitality, LLC
Laufer v. Siddhi, Inc.
Laufer v. The Lenox Inn, Inc.
Laufer v. Meena Corporation
Laufer v. Bravo, LLC
Laufer v. Butternut, LLC
Laufer v. Willows Motel, LLC
Laufer v. Gangama, Inc.
Laufer v. Limra Realty, LLC
Laufer v. Toole Properties 2002, Inc.
Laufer v. Berkshire Resorts, LLC
Laufer v. Pratik-Sonam Corporation

New Jersey District Court
LAUFER v. BHUMINA LLC
LAUFER v. DPPRJ HOSPITALITY, LLC
LAUFER v. AARK HOSPITALITY HOLDING, LLC
LAUFER v. EXIT 8 LAND, LLC
LAUFER v. BHUMINA LLC
LAUFER v. BANSRI HOSPITALITY, LLC
LAUFER v. BUENA MOTEL CORP
LAUFER v. NAKSH LLC
LAUFER v. MINERALS RESORT & SPA SPE LLC
LAUFER v. LAKHANI ASSOCIATES LLC
LAUFER v. DC HOSPITALITY SOUTH PLAINFIELD LLC
LAUFER v. INTERCONTINENTAL HOTELS GROUP
LAUFER v. EXTENDED STAY AMERICA - SOMERSET - FRANKLIN
LAUFER v. INDEPENDENCE REALTY COMPANY
LAUFER v. CAPRI LITTLE FERRY LLC
LAUFER v. 145 DEAN DRIVE LLC
LAUFER v. FLORHAM PARK LW HOTEL ASSOCIATES LP

New York Eastern District Court
Laufer v. Ratan Ronkonkoma LLC
Laufer v. Fortuna LI LLC
Laufer v. Jaral East End Hotel Corp.
Laufer v. OCR Duffy LLC
    Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 9 of 18




Laufer v. Goldcrest LLC
Laufer v. Neil Hospitality, L.L.C.
Laufer v. Roshni Realty LLC
Laufer v. Pak-Am Hotels, LTD.,
Laufer v. The Crest Group, LLC
Laufer v. ISSAC HOSPITALITY LLC,
Laufer v. 15 Bay Avenue LLC
Laufer v. Airport Inn Inc.
Laufer v. GIY Owner LLC
Laufer v. Three Seven Hotel LLC
Laufer et al 1:2020cv04506

New York Northern District Court
Laufer v. Daniel Martin Motels, Inc.
Laufer v. 1110 Western Albany, LLC et al
Laufer v. Samoni Hospitality, LLC
Laufer v. 88 Motel Inc.
Laufer v. 4th Precinct, LLC
Laufer v. Patel et al
Laufer v. Frisbee Property Management LLC
Laufer v. Rising SH LLC
Laufer v. Whitestone Hospitality LLC
Laufer v. OM Ganesh LLC
Laufer v. Inn at the Century, LLC et al
Laufer v. Village at Miller Road, LLC et al
Laufer v. Indra Holdings, LLC et al
Laufer v. Mrfansi, inc.
Laufer v. Mrkush, Inc. et al
Laufer v. A&P OM LLC
Laufer v. BW RRI I, LLC, et al.
Laufer v. Cocca's Hotel, LLC et al
Laufer v. Due Die Mare, Inc.
Laufer v. Laxmi & Sons, LLC
Laufer v. J. Swaminarayan, Inc.
Laufer v. Milan Hotels, LLC et al
Laufer v. Yogini Inc.
Laufer v. 860 Vestal Empire LLC
Laufer v. Kishorkumar
Laufer v. Auburn Inn, Inc. et al
Laufer v. Pooja Hotel, Inc., et al.
Laufer v. Frisbee Property Management LLC
Laufer v. SNY Hospitality, LLC
Laufer v. Welcome Motels, Inc. et al
Laufer v. Powers et al
Laufer v. Manee Inc.
   Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 10 of 18




Laufer v. Homik Inns Corp.
Laufer v. 88 Ridge Royale LLC
Laufer v. Golden Gate Lodging, LLC
Laufer v. Ram Inc.
Laufer v. Minteer
Laufer v. Akey et al
Laufer v. Jai Dev, Inc.
Laufer v. 7 Hills Hotel, LLC
Laufer v. Dhani, LLC et al
Laufer v. Dove Hess Holdings, LLC
Laufer v. Ambamaa, Inc.
Laufer v. NIRAG Inc.
Laufer v. Shri Saikrupa Hospitality, Inc.
Laufer v. Shree Hari Hotels, LLC
Laufer v. Adirondack Lakeview, LLC
Laufer v. Tetrad Canaan Real Estate LLC

New York Southern District Court
Laufer v. Whitestone Hospitality,LLC
Laufer v. Whitestone Hospitality LLC
Laufer v. Rising SH LLC
Laufer v. AI Shree Khodiyar MAA Inc.
Laufer v. Faili Rudowski Irrevocable Trust et al
Laufer v. Pinnacle Tower Realty LLC
Laufer v. Morgans Hotel Group Management LLC
Laufer v. MRC Poughkeepsie, LLC
Laufer v. Panta Realty, Co.
Laufer v. Blakely LLC
Laufer v. Excelsior Syndicate Inc.
Laufer v. Tristate Note Repurchase Group LLC
Laufer v. Nilesh Corp
Laufer v. Tappanzee Hotel LLC

New York Western District Court
Laufer v. Servus Hotel Group Waterloo, LLC
Laufer v. HRB Hospitality Inc
Laufer v. Shriji Swami LLC
Laufer v. Adam Hospitality LLC
Laufer v. Shiv Hotel Inc
Laufer v. Pramukh Motels Inc.
Laufer v. Kasturi Hotel, LLC
Laufer v. Grandsam Island LLC
Laufer v. First Street Group LLC
Laufer v. Dinesh Patel
   Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 11 of 18




Laufer v. DNJ, Hospitality, LLC
Laufer v. Dicephalous Properties II Company, LLC
Laufer v. MA & LB LLC
Laufer v. Rishi LLC
Laufer v. Seneca Road Properties LLC
Laufer v. Jamestown Hotel LLC
Laufer v. Dunkirk Resort Properties, LLC et al
Laufer v. BRE/ESA P Portfolio, LLC.
Laufer v. Servus Hotel Group Waterloo, LLC
Laufer v. Aum Shree LLC
Laufer v. Aum Corp of Painted Post
Laufer v. Drashti Batavia LLC
Laufer v. PGA Sequoia, LLC
Laufer v. Newark Hotels, Inc.
Laufer v. Darienlake Hospitality LLC
Laufer v. Corning Hotel Company, LLC
Laufer v. Woodbury Hotel Corporation
Laufer v. River Spring Lodge LLC
Laufer v. MCMC Properties LLC
Laufer v. Living The Dream Wellness Retreats LLC
Laufer v. D.M. INN, LLC
Laufer v. Webbs Motel, Inc.
Laufer v. Avadhoot Hotel LLC
Laufer v. Mauni, Inc.
Laufer v. Shri Laxmi Corp.
Laufer v. Sai Shradha, LLC
Laufer v. Kaival M&J, Inc.
Laufer v. Raj Hotels, LLC
Laufer v. LABH Hospitality, Inc.
Laufer v. Patel
Laufer v. Preeti, LLC
Laufer v. Maday Development Corp.
Laufer v. Galloping Falls Corp.
Laufer v. Haripriya, Inc.
Laufer v. Buffalo South Motor Inn., Inc.
Laufer v. Diverse Development Corp.
Laufer v. Nair et al
Laufer v. AGK Real Estate Holding, LLC
Laufer v. PGA Sequoia, LLC

Pennsylvania Western District Court
LAUFER v. AAM HOSPITALITY CORP
LAUFER v. RADHE KRISHNA LLC
LAUFER v. TRIBHUVAN REAL ESTATE LP
LAUFER v. VIJAY INC.
   Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 12 of 18




LAUFER v. KOVAKEN LLC

Rhode Island District Court
Laufer v. Radha Krishna, LLC
Laufer v. SAH Hospitality, LLC
Laufer v. Shanti Hospitality, INC.
v. Laufer et al 1:2020cv00422

Tennessee Middle Bankruptcy Court
DEBORAH LYNN LAUFER 3:1999bk05019

Texas Western District Court
Laufer v. ROHINI INC
Laufer v. Khushbu Investment LLC
Laufer v. Temple Econo Lodge Inc.
Laufer v. J&J Executive Suites LLC
Laufer v. Satishchandra Patel
Laufer v. King's Inn
Laufer v. Santha, Inc.
Laufer v. Shri D & G Corporation
Laufer v. Jayeshkumar B & Hemaben Patel
Laufer v. Temple Joint Venture LLC
Laufer v. Hitanshu & Rashmi Bhakta
Deborah Laufer v. 2011 Carrizo Springs Lodge, LTD
Laufer v. Galtesvar Om, LLC
Laufer v. Mann Hospitality, LLC
Laufer v. Patel et al
Laufer v. Andrews Hotel Investments, LLC
Laufer v. RREA FO&G PORTFOLIO NO 2, LLC
Laufer v. Bhaga et al
FILING ERROR 1:2020cv00839
Laufer v. Circa Enterprises, Inc
Laufer v. 2015 Andrews Lodge, LTD
Laufer v. Anjali et al
Laufer v. Vandana, LLC
Laufer v. RAM Hospitality Enterprise, LLC
Laufer v. ADE 699 LLC


Wisconsin Western District Court
Laufer, Deborah v. Pramukh LLC
Laufer, Deborah v. Lily Pond LLC C Series
   Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 13 of 18




Laufer, Deborah v. Vishav Hotels, Inc.
Laufer, Deborah v. Barker's Island Hotel, LLC et al
Laufer, Deborah v. Wood River, Inn Inc.
Laufer, Deborah v. Rasmus, Michael
Laufer, Deborah v. PM Jay LLC
Laufer, Deborah v. Ashland Lake Superior Lodge LLC
Laufer, Deborah v. Pienaar, Petrus et al
Laufer, Deborah v. American Hotel Association, LLC
Laufer, Deborah v. Shriji Mosinee Hospitality LLC
Laufer, Deborah v. Krishna Real Estate 4 LLC
Laufer, Deborah v. Ambe Mata LLC
Laufer, Deborah v. Maruti Hospitality, LLC
Laufer, Deborah v. Jesse Jacobson Hospitality, LLC
Laufer, Deborah v. Serenity at Curriers Lakeview Lodge LLC
Laufer, Deborah v. Silveria Rentals, LLC
Laufer, Deborah v. Growth Motels of Wisconsin Rapids, LLC
Laufer, Deborah v. Carrier Accommodations, LLC
Laufer, Deborah v. A&B Patel, Inc.
Laufer, Deborah v. Eau Claire Hotel Group, Inc.
Laufer, Deborah v. Saeyang, Sia et al
Laufer, Deborah v. Tenthousand Pines, LLC


Attorney Tristan Gillespie
Total Cases: 201
Cases Involving Laufer: 159
Cases Involving Laufer in Texas Western District: 11

District of Columbia District Court
LAUFER v. JETSET HOSPITALITY, LLC
LAUFER v. COLUMBIA REALTY VENTURE LLC
LAUFER v. GEORGETOWN WASHINGTON DC INN LLC
LAUFER v. 29TH & K ASSOCIATES LP MATTHEWS CO
LAUFER v. HARVEST ADVERTISING AGENCY INC
LAUFER v. HH MELROSE HOTEL ASSOCIATES LP
LAUFER v. ALAMAC INC
LAUFER v. HH CHURCHILL HOTEL ASSOCIATES, L.P.
LAUFER v. R B PROPERTIES INC
SARWAR v. 1061 31ST STREET LLC

Georgia Middle District Court
COOPER v. MIDLAND CREDIT MANAGEMENT INC
KENNEDY v. DJ Land & Development, LLC
   Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 14 of 18




KENNEDY v. HARIOM RAMSITA LLC
LAUFER v. KRISHI INVESTMENT LLC
LAUFER v. NARAYAN ALBANY HOTEL LLC
LAUFER v. HASMUKH H PATEL
LAUFER v. KRISHNA LLC
LAUFER v. ISH PROPERTIES LLC
SAIM SARWAR v. MADHURAM MOTEL CORPORATION
SARWAR v. OMKAR RAJ 2017 LLC

Georgia Northern District Court
Kennedy v. Shiv Krupa, Inc.
Kennedy v. CHET Enterprises, Inc.
Kennedy v. New B & H, LLC
Kennedy v. Ariv, Inc.
Kennedy v. Sagar Investments, Inc.
Kennedy v. WGA, LLC
Kennedy v. Avadhoot, LLC
Kennedy v. Dhilan Hospitality Partners
Kennedy v. Sanjeevani Vahak LLC
Laufer v. AD1 Atlanta LS Hotels De, LLC
Laufer v. Imperial Investments Doraville, Inc.
Laufer v. Emory University
Laufer v. Hare Krishna Tucker Hotel LLC
Laufer v. Ayyappa LLC
Laufer v. Northlake Hotel Investors, LLC
Laufer v. DPSG, LLC
Laufer v. AG-P Atlanta Perimeter Owner, L.L.C.
Laufer vs. CIS Marietta, LLC
Laufer v. Harmony Group Canton LLC
Laufer v. J.J.T.Management Holding Services,LLC
Laufer v. Ayra Hotels LLC
Laufer v. SIS Kennesaw LLC
Laufer v. 6286 Riverdale Kamla, LLC
Laufer v. Rena GA LLC
Laufer v. SM2 LLC
Laufer v. Ambaji South LLC
Laufer v. Shree SAI Hotel LLC
Laufer v. Highland Lodging LLC
Laufer v. Hayser Hotels LLC
Laufer v. Umrakh LLC
Laufer v. Rhea Management LLC
Laufer v. Love's Hospitality LLC
Laufer v. B & BH LLC
Laufer v. MCK Hospitality Group, LLC
Laufer v. SRI SAVA Hospitality LLC
   Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 15 of 18




Laufer v. Neelakanth Enterprises Inc
Laufer v. AMAR of Coweta, Inc.
Laufer v. Ritnes Inc
Laufer v. Spectrum Management Inc
Laufer v. APU, Inc.
Laufer v. Laxmiben Champaklal LLC
Laufer v. Ketan Inc.
Laufer v. Glenwood Hospitality LLC
Laufer v. Busbee Properties LLC
Laufer v. Woodspring Suites Atlanta Chamblee LLC
Laufer v. P & S Hospitality LLC
Laufer v. Smart Hotels Georgia LLC
Laufer v. HK Group of CO Inc
Laufer v. Omkar Enterprises Inc
Laufer v. Naseeb Investments Inc
Laufer v. OM Guru LLC
Laufer v. N & N Hospitality LLC
Laufer v Vishnu Hospitality LLC
Laufer v. Douglasville Hospitality, Inc.
Laufer v. Shah Hospitality LLC
Laufer v. Khamlai5169 Lodging LLC
Laufer vs. Werner Enterprises, Inc.
Laufer v. Eagle Investments of Stone Mountain
Laufer v. Aditi Hospitality, LLC
Laufer v. Hilltop Hospitality Inc
Lavender v. American Residential Services, LLC
Kennedy v. Chhahanbhai Somabhai, Inc
Kennedy v. Shrinathji-Krupa, Inc.
Kennedy v. Lee Parkway Properties Trust
Kennedy v. Awadh Investments LLC
Kennedy et al 3:2020cv00041
Kennedy v. Sushila, Inc.
Kennedy v. Pine Tree Lodge, LLC
Fiutem v. Blue World Pools, Inc.
Kennedy v. Geeta Merchant et al
Laufer v. Jay Sai Ganesh LLC
Laufer v. Five Star Hospitality LLC
Laufer v. J and J Hotels LLC
Sarwar v. Chatuge Resort Inc
Sarwar v. Maruti Investors of America Inc

Georgia Southern District Court
Laufer v. Raghav Enterprice Inc
Laufer v. Southern Stay, LLC
Laufer v. Chaolma Hotels LLC et al
   Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 16 of 18




Laufer v. Esha Motel Corp
Laufer v. Shantee Hospitality LLC
Laufer v. Patel et al
Laufer v. VRSAD Lodging Inc
Laufer v. Richmond Hill Hospitality Inc
Laufer v. MAA, LLC
Laufer v. Ohm Shiv Ganesh Inc.
Laufer v. Bhole Shankar, Inc.
Laufer v. PSNVR LLC
Laufer v. Shank Inc
Sarwar v. Jay Nidhi Inc.
Sarwar v. Karan LLC

Maryland District Court
Laufer v. Desai
Laufer v. Hampden Investment Properties LLC
Laufer v. Agasi Lodging Inc.
Laufer v. Shri Sudha Devi LLC
Laufer v. Columbia Lodging Inc.
Laufer v. Bre/Esa P Portfolio, LLC
Laufer v. Ft. Meade Hospitality, LLC
Laufer v. Prestige Hospitality Group, LLC
Laufer v. Jessup QI, LLC
Laufer v. Naranda Hotels, LLC
Laufer v. Richbell Carrollton, LLC
Laufer v. 2 Research Court LLC
Sarwar v. Steele Properties
Sarwar v. Lavale Hospitality LLC

New Jersey Bankruptcy Court
Towne, Inc. 2:2009bk12804

New Jersey District Court
TOWNE, INC. et al v. UNITED STATES TRUSTEE et al
LAUFER v. BHUMINA LLC
LAUFER v. DPPRJ HOSPITALITY, LLC
LAUFER v. AARK HOSPITALITY HOLDING, LLC
LAUFER v. EXIT 8 LAND, LLC
LAUFER v. BHUMINA LLC
LAUFER v. BANSRI HOSPITALITY, LLC
LAUFER v. BUENA MOTEL CORP
LAUFER v. NAKSH LLC
   Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 17 of 18




LAUFER v. MINERALS RESORT & SPA SPE LLC
LAUFER v. LAKHANI ASSOCIATES LLC
LAUFER v. DC HOSPITALITY SOUTH PLAINFIELD LLC
LAUFER v. INTERCONTINENTAL HOTELS GROUP
LAUFER v. EXTENDED STAY AMERICA - SOMERSET - FRANKLIN
LAUFER v. INDEPENDENCE REALTY COMPANY
LAUFER v. CAPRI LITTLE FERRY LLC
LAUFER v. 145 DEAN DRIVE LLC
LAUFER v. FLORHAM PARK LW HOTEL ASSOCIATES LP
SARWAR v. BIPIN-SETH INC.

New York Western District Court
Laufer v. HRB Hospitality Inc.
Laufer v. Shriji Swami LLC
Laufer v. Adam Hospitality LLC
Laufer v. Shiv Hotel Inc
Laufer v. Pramukh Motels Inc.
Laufer v. Kasturi Hotel, LLC
Laufer v. Grandsam Island LLC
Laufer v. First Street Group LLC
Laufer v. Dinesh Patel
Laufer v. DNJ, Hospitality, LLC
Laufer v. Dicephalous Properties II Company, LLC
Laufer v. MA & LB LLC
Laufer v. Rishi LLC
Laufer v. Seneca Road Properties LLC
Laufer v. Jamestown Hotel LLC
Laufer v. Dunkirk Resort Properties, LLC et al
Laufer v. BRE/ESA P Portfolio, LLC.
Laufer v. Aum Shree LLC
Laufer v. Aum Corp of Painted Post
Laufer v. Drashti Batavia LLC
Laufer v. PGA Sequoia, LLC
Laufer v. Newark Hotels, Inc.
Laufer v. Darienlake Hospitality LLC
Laufer v. Corning Hotel Company, LLC
Laufer v. Woodbury Hotel Corporation
Laufer v. River Spring Lodge LLC
Laufer v. MCMC Properties LLC
Laufer v. Living The Dream Wellness Retreats LLC
Laufer v. D.M. INN, LLC

Ohio Northern District Court
Emerman et al v. Financial Commodity Investments, LLC et al
    Case 6:20-cv-00389-ADA-JCM Document 17-4 Filed 10/08/20 Page 18 of 18




Pennsylvania Western District Court
LAUFER v. AAM HOSPITALITY CORP
LAUFER v. RADHE KRISHNA LLC
LAUFER v. TRIBHUVAN REAL ESTATE LP
LAUFER v. VIJAY INC.
LAUFER v. KOVAKEN LLC
SARWAR v. MOHAMMAD
SARWAR v. HOTEL AND STUFF INC.

Rhode Island District Court
Unilever Bestfoods, et al v. American Steel, et al

Texas Western District Court
Laufer v. ROHINI INC
Laufer v. Khushbu Investment LLC
Laufer v. Temple Econo Lodge Inc.
Laufer v. J&J Executive Suites LLC
Laufer v. Satishchandra Patel
Laufer v. King's Inn
Laufer v. Santha, Inc.
Laufer v. Shri D & G Corporation
Laufer v. Jayeshkumar B & Hemaben Patel
Laufer v. Temple Joint Venture LLC
Laufer v. Hitanshu & Rashmi Bhakta

Wisconsin Eastern District Court
Sarwar v. Bay Motel & Family Restaurant Inc
Sarwar v. MAA LLC

Wisconsin Western District Court
Kennedy, Patricia v. Royal Hotels LLC
Kennedy, Patricia v. Lotus Hotels Inc.
Laufer, Deborah v. Pramukh LLC
Laufer, Deborah v. Lily Pond LLC C Series
Laufer, Deborah v. Krishna Real Estate 4 LLC
Laufer, Deborah v. Ambe Mata LLC
